Order, Order, Supreme Court, New York County, entered on July 5, 1979, unanimously affirmed for the reasons stated by Helman, J., at Special Term and respon*510dent shall recover of appellant $75 costs and disbursements of this appeal; the appeal from the order of said court entered on April 4,. 1979, unanimously dismissed without costs and without disbursements, as having been superseded by the aforesaid order of July 5, 1979. No opinion. Concur— Birns, J. P., Sullivan, Markewich, Lupiano and Silverman, JJ.